Exhibit 10.1

 

AMENDMENT AGREEMENT

 

This Amendment Agreement (this “Agreement”) is made April 15, 2013, among HPT TA
Properties Trust (“HPT TA Trust”), HPT TA Properties LLC (“HPT TA LLC”), HPT PSC
Properties Trust (“HPT PSC Trust”), HPT PSC Properties LLC (“HPT PSC LLC” and
together with HPT TA Trust, HPT TA LLC, HPT PSC Trust, “Landlord”), TA Leasing
LLC (“TA Leasing”) and TA Operating LLC (as successor to Petro Stopping Centers,
L.P.) (“TA Operating”, and together with TA Leasing, “Tenant”).

 

RECITALS

 

WHEREAS, HPT TA Trust, HPT TA LLC and TA Leasing are parties to a Lease
Agreement dated January 31, 2007, as amended (the “TA Lease”), and HPT PSC
Trust, HPT PSC LLC and TA Operating are parties to a Lease Agreement dated
May 30, 2007, as amended (the “Petro Lease”, and together with the TA Lease, the
“Leases”), and certain related and/or incidental documents and agreements
(collectively, the “Lease Documents”); and

 

WHEREAS, Tenant and Equilon Enterprises LLC (d/b/a Shell Oil Products US)
(“Shell”) are entering into a Liquefied Natural Gas Dispensing Site License and
Sales Agreement (the “Shell Agreement”) and Tenant has requested that Landlord
enter a Subordination and Non-Disturbance Agreement (“SNDA”).   Landlord has
agreed to enter such SNDA conditioned upon certain changes under the Leases with
respect to the calculation of Additional Rent and affording Landlord the right
to cure a default of Tenant under the Shell Agreement; and

 

WHEREAS, Landlord and Tenant desire to clarify the audit requirements related to
Additional Rent payable with respect to any Property subject to a TA Franchise
Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

1.             Defined Terms.   Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Lease Documents.

 

2.             Additional Rent.  For purposes of determining Additional Rent,
Tenant shall exclude from Gross Fuel Revenues and Gross Nonfuel Revenues all
amounts recognized during the relevant period under GAAP that arise out of the
Shell Agreement and shall add to Gross Fuel Revenues the product of (i) the
average revenue per gallon for diesel fuel sold from such Property during the
relevant period and (ii) the total number of gallons of liquid natural gas fuel
sold by either Tenant or Shell at such Property during the relevant period,
divided by a factor of 1.7.

 

3.             Landlord’s Right to Cure Tenant Defaults under the Shell
Agreement.    The following new Section 12.6 is hereby added to the Leases:

 

--------------------------------------------------------------------------------


 

“12.6.  Landlord’s Right to Cure Tenant Defaults under the Shell Agreement.  If
a default by Tenant or any of its applicable affiliates shall have occurred and
be continuing under that certain Liquefied Natural Gas Dispensing Site License
and Sales Agreement, dated as of April 15, 2013, among TA Leasing LLC, TA
Operating LLC and Equilon Enterprises LLC (d/b/a Shell Oil Products US),
Landlord, after Notice to Tenant (which Notice shall not be required if Landlord
shall reasonably determine immediate action is necessary to protect person or
property), without waiving or releasing any obligation of Tenant and without
waiving or releasing any default, may (but shall not be obligated to), at any
time thereafter, make such payment or perform such act for the account and at
the expense of Tenant, and may, to the maximum extent permitted by law, enter
upon the Property, or any portion thereof, for such purpose and take all such
action thereon as, in Landlord’s sole and absolute discretion, may be necessary
or appropriate therefor.  No such entry shall be deemed an eviction of Tenant. 
All reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred by Landlord in connection therewith, together with
interest thereon (to the extent permitted by law) at the Overdue Rate from the
date such sums are paid by Landlord until repaid, shall be paid by Tenant to
Landlord, on demand.”

 

4.             Reconciliation of Additional Rent.    Section 3.1.2(c) of the TA
Lease is hereby amended by adding the following at the end of the first
paragraph thereof:

 

“provided, however, that with respect to any Property subject to a TA Franchise
Agreement, in lieu of an audit by independent certified public accounts, Tenant
shall provide to Landlord a financial report setting forth the Gross Fuel
Revenues and Gross Non-Fuel Revenues for each such Property for such preceding
Lease Year, or portion thereof, together with an Officer’s Certificate from
Tenant’s chief financial or accounting officer certifying that to the best of
such person’s knowledge, such report is true and correct and consistent with
reports of revenue provided to Tenant by its franchisees generally and further,
provided, that (1) Tenant shall provide to Landlord copies of (y) all reports,
memoranda and supporting work papers generated in connection with any Tenant
internal audit department review of financial reports in connection with a
Property subject to a TA Franchise Agreement and (z) any independent third party
audit reports received by Tenant from the operator of a Property subject to a TA
Franchise Agreement and (2) Tenant shall undertake and complete each Lease Year
an internal audit department review of financial reports for least one Property
subject to a TA Franchise Agreement.”

 

5.             Confirmation of Additional Rent.    Section 3.1.2(d) of the TA
Lease is hereby amended by inserting the following prior to the last paragraph
thereof:

 

“With respect to a Property subject to a TA Franchise Agreement, Landlord shall
have the right, exercisable by Notice to Tenant, to require Tenant to engage, at
Tenant’s cost and expense, an independent certified public accountant to audit
the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above.  Tenant shall begin such audit as

 

--------------------------------------------------------------------------------


 

soon as reasonably possible following its receipt of Landlord’s Notice and shall
complete such audit as soon as reasonably possible thereafter.  If any such
audit discloses a deficiency in the payment of Additional Rent, Tenant shall
forthwith pay to Landlord the amount of the deficiency, as finally agreed or
determined, together with interest at the Interest Rate, from the date such
payment should have been made to the date of payment thereof.  If any such audit
discloses that Tenant paid more Additional Rent for any Lease Year than was due
hereunder, and either Landlord agrees with the result of such audit or the
matter is otherwise determined, Landlord shall, at Landlord’s option, either
grant Tenant a credit against Additional Rent next coming due in, or pay to
Tenant an amount equal to, the amount of such overpayment, as finally agreed or
determined, together with interest at the Interest Rate, which interest shall
accrue from the time of payment by Tenant until the date such credit is applied
or paid, as the case may be; provided, however, that, upon the expiration or
sooner termination of the Term, Landlord shall pay the unapplied balance of such
credit to Tenant, together with interest at the Interest Rate, which interest
shall accrue from the date of payment by Tenant until the date of payment from
Landlord.  In the event an audit demonstrates a variance of less than 1% from
the information set forth in the Officer’s Certificate referred to in
subparagraph (c) above, Landlord shall reimburse Tenant for the actual out of
pocket audit costs incurred by Tenant.  Any dispute concerning the correctness
of an audit shall be settled by arbitration pursuant to the provisions of
Article 22.”

 

6.             Definition of Fuel Sales Cap.    Section 1.42 of the Petro Lease
is hereby amended by deleting the phrase “2012 Lease Year” therefrom and
inserting the phrase “2013 Lease Year” in its place.

 

7.             Arbitration.    Article 22 of both Lease Documents shall be
replaced with the following:

 

Any disputes, claims or controversies arising out of or relating to this
Agreement; (i) between the parties or (ii) brought by or on behalf of any
shareholder of any party or a direct or indirect parent of a party (which, for
purposes of this Article 22, shall mean any shareholder of record or any
beneficial owner of shares of any party, or any former shareholder of record or
beneficial owner of shares of any party), either on his, her or its own behalf,
on behalf of any party or on behalf of any series or class of shares of any
party or shareholders of any party against any party or any member, trustee,
officer, manager (including Reit Management & Research LLC (“RMR”) or its
successor), agent or employee of any party, including disputes, claims or
controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
provision, or the declarations of trust, limited liability company agreements or
bylaws of any party hereto (all of which are referred to as “Disputes”), or
relating in any way to such a Dispute or Disputes shall, on the demand of any
party to such Dispute be resolved through binding and final arbitration in
accordance with the Commercial Arbitration Rules (the “Rules”) of the American
Arbitration Association (“AAA”) then in effect, except as those Rules may be
modified in this Article 22.  For the avoidance of doubt, and not as a
limitation, Disputes are intended to include derivative actions against
trustees, officers or managers of any party and class actions by a shareholder
against those

 

--------------------------------------------------------------------------------


 

individuals or entities and any party.  For the avoidance of doubt, a Dispute
shall include a Dispute made derivatively on behalf of one party against another
party. For purposes of this Article 22, the term “party” shall include any
direct or indirect parent of a party.

 

There shall be three arbitrators.  If there are only two parties to the Dispute,
each party shall select one arbitrator within fifteen days after receipt by
respondent of a copy of the demand for arbitration.  Such arbitrators may be
affiliated or interested persons of such parties.  If either party fails to
timely select an arbitrator, the other party to the Dispute shall select the
second arbitrator who shall be neutral and impartial and shall not be affiliated
with or an interested person of either party.  If there are more than two
parties to the Dispute, all claimants, on the one hand, and all respondents, on
the other hand, shall each select, by the vote of a majority of the claimants or
the respondents, as the case may be, one arbitrator.  Such arbitrators may be
affiliated or interested persons of the claimants or the respondents, as the
case may be.  If either all claimants or all respondents fail to timely select
an arbitrator then such arbitrator (who shall be neutral, impartial and
unaffiliated with any party) shall be appointed by the AAA.  The two arbitrators
so appointed shall jointly appoint the third and presiding arbitrator (who shall
be neutral, impartial and unaffiliated with any party) within fifteen days of
the appointment of the second arbitrator.  If the third arbitrator has not been
appointed within the time limit specified herein, then the AAA shall provide a
list of proposed arbitrators in accordance with the Rules, and the arbitrator
shall be appointed by the AAA in accordance with a listing, striking and ranking
procedure, with each party having a limited number of strikes, excluding strikes
for cause.

 

The place of arbitration shall be at the office of the AAA in Boston,
Massachusetts unless otherwise agreed by the parties and all parties waive all
questions of personal jurisdiction and venue for the purpose of carrying out
this paragraph.

 

There shall be only limited documentary discovery of documents directly related
to the issues in dispute, as may be ordered by the arbitrators.

 

In rendering an award or decision (the “Arbitration Award”), the arbitrators
shall be required to follow the laws of the State of Maryland.  Any arbitration
proceedings or Arbitration Award rendered hereunder and the validity, effect and
interpretation of this arbitration agreement shall be governed by the Federal
Arbitration Act, 9 U.S.C. §1 et seq.  The Arbitration Award shall be in writing
and may, but shall not be required to, briefly state the findings of fact and
conclusions of law on which it is based.

 

Except to the extent as otherwise agreed by the parties after the date of this
Agreement, each party involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to the claimant or the claimant’s attorneys.  Each party (or, if
there are more than two parties to the Dispute, all claimants, on the one hand,
and all respondents, on the other hand, respectively) shall bear the costs and
expenses of its (or their) selected arbitrator and the parties (or, if there are
more than two parties to the Dispute, all claimants, on the one hand, and all
respondents, on the other hand) shall equally bear the costs and expenses of the
third appointed arbitrator.

 

--------------------------------------------------------------------------------


 

An Arbitration Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between such parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon the Arbitration Award may be entered in any
court having jurisdiction.  To the fullest extent permitted by law, no
application or appeal to any court of competent jurisdiction may be made in
connection with any question of law arising in the course of arbitration or with
respect to any award made except for actions relating to enforcement of this
agreement to arbitrate or any arbitral award issued hereunder and except for
actions seeking interim or other provisional relief in aid of arbitration
proceedings in any court of competent jurisdiction.

 

Any monetary award shall be made and payable in U.S. dollars free of any tax,
deduction or offset.  Each party against which the Arbitration Award assesses a
monetary obligation shall pay that obligation on or before the thirtieth day
following the date of the Arbitration Award or such other date as the
Arbitration Award may provide.

 

This Article 22 is intended to benefit and be enforceable by the shareholders,
members, direct and indirect parents, trustees, directors, officers, managers
(including RMR or its successor), agents or employees of any party and the
parties and shall be binding on the shareholders of any party and the parties,
as applicable, and shall be in addition to, and not in substitution for, any
other rights to indemnification or contribution that such individuals or
entities may have by contract or otherwise.

 

8.             Statement of Limited Liability (HPT TA Trust).  THE DECLARATION
OF TRUST ESTABLISHING HPT TA TRUST, DATED NOVEMBER 29, 2006, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
HPT TA TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, HPT TA TRUST.  ALL PERSONS DEALING WITH HPT
TA TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HPT TA TRUST FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

9.             Statement of Limited Liability (HPT PSC Trust).  THE DECLARATION
OF TRUST ESTABLISHING HPT PSC TRUST, DATED MAY 23, 2007, AS AMENDED AND
SUPPLEMENTED, AS FILED WITH THE STATE DEPARTMENT OF ASSESSMENTS AND TAXATION OF
MARYLAND, PROVIDES THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF
HPT PSC TRUST SHALL BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR
ANY OBLIGATION OF, OR CLAIM AGAINST, HPT PSC TRUST.  ALL PERSONS DEALING WITH
HPT PSC TRUST IN ANY WAY SHALL LOOK ONLY TO THE ASSETS OF HPT PSC TRUST FOR THE
PAYMENT OF ANY SUM OR THE PERFORMANCE OF ANY OBLIGATION.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as a sealed
instrument as of the date above first written.

 

 

HPT TA Properties Trust

 

HPT TA Properties LLC

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

By:

/s/ Mark L. Kleifges

 

Mark L. Kleifges

 

 

Mark L. Kleifges

 

Treasurer and Chief Financial Officer

 

 

Treasurer and Chief Financial Officer

 

 

 

HPT PSC Properties Trust

 

HPT PSC Properties LLC

 

 

 

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

By:

/s/ Mark L. Kleifges

 

Mark L. Kleifges

 

 

Mark L. Kleifges

 

Treasurer and Chief Financial Officer

 

 

Treasurer and Chief Financial Officer

 

 

 

TA Leasing LLC

 

TA Operating LLC

 

 

 

 

 

 

 

 

By:

/s/ Mark R. Young

 

By:

/s/ Mark R. Young

 

Mark R. Young

 

 

Mark R. Young

 

Executive Vice President

 

 

Executive Vice President

 

and General Counsel

 

 

and General Counsel

 

--------------------------------------------------------------------------------